DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 01/08/2021 is acknowledged. Claims 1 and 4-24 are currently pending. Claims 1 and 7-11 have been amended. Claims 2 and 3 have been cancelled. Claim 1 has been previously withdrawn. Claims 13-24 have been newly added. Accordingly, claims 4-24 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 02/03/2021, with respect to objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. The arguments are persuasive because applicant have amended the specification to recite young plants. Further, applicant point to the specification which discloses applying the claimed active ingredient to seeds, germinating plants, and resulting plant or plant parts or plants which grow from the seed, which includes young plants.  
Applicant’s arguments, filed 02/03/2021, with respect to claim 12 rejected under 112(b) have been fully considered and are persuasive.  The rejection of claim 12 under 112(b) has been withdrawn. The arguments are persuasive because applicant clarify that a person of ordinary skill would understand the term “young plants” to mean BBCH Growth stage 1 (seedling leaf development stage).  
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In the instant case, claims 2-8 and 10 depend from claim 11. The dependent claims have to refer to a preceding claim, however, claim 11 is recited after the dependent claims and thus not a preceding claim. The format of the claims listed should be changed so that dependent claims refer back to the preceding claims in the claims list.  
Note: Applicant have not amended the claims or provided an argument regarding the above claim objection and therefore the above claim objection is maintained. 

New Rejections Necessitated by the Amendments filed 02/03/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 24 recites “The method of claim 1”. Claim 1 is directed to a product and has been withdrawn because it is directed to a non-elected invention. Since claim 1 is directed to a product and claim 24 recites “The method of claim 1” in the preamble, it becomes unclear whether claim 24 is directed to a product or a method. For the purpose of examination, claim 24 is interpreted as being dependent on claim 11, which is also directed to a method.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-9 and 11-13, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al (US 2012/0022112 A1; Jan. 26, 2012).
Fischer throughout the reference teaches the use of anthranilamide derivatives of the general formula (I) for controlling insects and/or spider mites by drenching, soil mixing, droplet application or by treating seed (Abstract).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 11-13, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Fischer et al (US 2012/0022112 A1; Jan. 26, 2012).
The Fischer reference teaches a method of applying a formulation comprising Tetraniliprole to plants for controlling wireworms as discussed supra. Alternatively, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the formulation comprising Tetraniliprole to a plant with an effective amount to treat plants 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 4-9, 10, 11-13, 16, 17-23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2012/0022112 A1; Jan. 26, 2012) as applied to claims 4-9 and 11-13, 16 and 24  above.
The teachings of Fischer have been set forth above.
Fischer does not expressly teach that the seeds of plants are treated in the previously discussed Example No. F of the reference. However, as discussed above, Fischer throughout the reference teaches 
The prior art teaches controlling pests by treating seeds.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
The Fischer reference also does not explicitly exemplify the further active ingredients recited in claims 18-21 or that the plant treated with Tetraniliprole is a transgenic plant. However, Fischer teaches that the plants treated with the formulation comprising Tetraniliprole are transgenic plants. It teaches that the active compounds can be employed in particular transgenic seed, the plants arising from this being capable of expressing a protein directed against pests. By treating such seed, certain pests can be controlled merely by the expression of the, for example, insecticidal protein and additionally damage to the seed may be averted by the active compounds according to the invention. It discloses that examples of transgenic plants which may be mentioned are the important crop plants such as wheat. (See: claim 13 and15; Para 0211, 0215; 0239; 0242). The Fischer reference also teaches to combine known substances which increase the tolerance of plants to abiotic stress and substances having an effect on the maturation of the plant with the anthranilamide derivatives (e.g. Tetraniliprole). It particularly teaches imidacloprid as a substance that is combined with Tetraniliprole compound. (see: Para 0195 and 0198).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a further active ingredient such imidacloprid and treat the plants with Tetraniliprole which are transgenic plants. One would have been motivated to do so because Fischer teaches that combining the known substances such as imidacloprid increases the tolerance of 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 4-9, 11-13, 14-15, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2012/0022112 A1; Jan. 26, 2012) as applied to claims 4-9 and 11-13, 16 and 24  above and further in view of Gewehr (WO 2015/055757 A1; Apr. 23, 2015).
The teachings of Fischer have been set forth above.

Gewehr throughout the reference teaches use of pesticidal active carboxamide derivative alone or in combination with other actives in soil and seed application for controlling animal pests (Title; Abstract).  Gewehr discloses use of pesticidal active carboxamide compound of formula (I) combined with at least one other agriculturally active compound which includes 1-(3-Chloro-2-pyridinyl)-N-[4-cyano-2-methyl-6-[(methylamino)carbonyl]phenyl]-3-[[5-(trifluoromethyl)-2H-tetrazol-2-yl]methyl]-1 H-pyrazole-5-carboxamide (i.e. Tetraniliprole). It further teaches applying the compounds to the seed in an amount from 0.1 g to 10 kg per 100 kg of seeds, which overlaps the instantly claimed amount. (See: claims 1-3, 45 and 59). Moreover, Gewehr also teaches the formulation is used against pests which include agriotes (Page 15, line 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer to incorporate the teachings of Gewehr and apply Tetraniliprole to the seeds in an amount taught by Gewehr. One would have been motivated to do so because both Fischer and Gewehr teach the pesticidal compound Tetraniliprole to treat seed for controlling animal pests such as agriotes. As discussed above, Fischer teaches the dosage applied to plants per hectare, however, it doesn’t specifically teach the amount applied to a particular amount of seed and it would have been obvious to one skilled in the art in possession of Gewehr to apply the amount taught by Gewehr to the seeds. Moreover, since Fischer teaches a general amount per hectare, it would have been obvious to one skilled in the art to manipulate the dosage based on the amount of pest infestation that needs to be controlled. 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .


Response to Arguments
Applicant's arguments filed, 02/03/2021, with respect to claims 2 and 4-12 rejected under 35 U.S.C 1020and 103 have been fully considered but they are not persuasive.
Applicant argued that none of the examples in Fischer tested the efficacy of any compound against wireworms and that wireworms are mentioned as one among many hundreds or thousands of species listed in a laundry list. It was argued that there is no disclosure in Fischer to specifically select compound I-1-1 for use against wireworms and certainly not in wheat. 
In response, it argued that Example No. F discloses wheat as one of the crop that was treated. Example No. F also discloses the active compound comprising the compound of formula I-1-1 which is Tetraniliprole. The example also teaches the instantly claimed method wherein test plants were treated at early leaf stage. The example does not expressly teach that the compound of formula I-1-1, e.g. Tetraniliprole, was used to control wireworms. Even though Example No. F does not specifically state the compound is used against this wireworm, it still anticipates the instantly claimed invention because as recited in instant specification and claims, Tetraniliprole has the effect of controlling wireworms and thus applying Tetraniliprole in plants prone to being infested with wireworms would inherently result in control of wireworms.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 
The applicant also argued that the treatment of wireworms in not enabled because the wireworms are a very hard species to control and there is no suggestion in Fischer that enables a determination to what extent the wireworms would controlled. 
In response, the examiner directs applicant's attention to MPEP 2121: PRIOR ART IS PRESUMED TO OPERABLE/ENABLING. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Also see MPEP 716.07.  The examiner further points to MPEP 2121.01 (II): “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  Clearly, Fischer teaches the instantly claimed compound (e.g. Tetraniliprole), the method of .  

Conclusion
Claims 4-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/SUE X LIU/               Supervisory Patent Examiner, Art Unit 1616